Citation Nr: 1746493	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a disability manifested by weight gain.  

4.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.  

5.  Entitlement to a rating in excess of 20 percent for neck injury residuals.  

6.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  

7.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the RO tacitly reopened the claim for service connection for right shoulder injury residuals and denied the claim on the merits.  

In May 2014, the RO granted a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), effective April 14, 2014.  In August 2015, the Board remanded the claims so that he could be provided a hearing before a Veterans Law Judge.  The Veteran appeared at a November 2015 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

As to the issue of whether new and material evidence has been received to reopen the claim of service connection for right shoulder injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a June 2010 written statement, the Veteran advanced contentions which may be reasonably construed as an informal claim for service connection for traumatic brain injury (TBI) residuals.  An October 2011 Report of General Information (VA Form 21-0820) states that the Veteran indicated that he wanted to file claims for service connection for a hiatal hernia, a peptic esophageal stricture, and dysphagia.  In August 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits, VA Form 21-526EZ, seeking service connection for a thoracic spine disability.  The issues of service connection for TBI residuals, a hiatal hernia, a peptic esophageal stricture, dysphagia, and a thoracic spine disability have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues.  Those issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

On and after March 24, 2015, claims for VA benefits are to be submitted on the appropriate claims form.  38 C.F.R. § 3.155 (2017).  At the November 2016 Board hearing, the Veteran advanced contentions which may be reasonably construed as seeking to reopen the claim of service connection for a headache disability.  The Veteran should be provided with the appropriate claim form in order to submit an application to reopen service connection for a headache disability if he desires.  


FINDINGS OF FACT

1.  A June 1996 rating decision denied service connection for right shoulder injury residuals.  The Veteran did not submit a timely notice of disagreement and the June 1996 rating decision is final.  

2.  The additional evidence received since the June 1996 rating decision that denied service connection for right shoulder injury residuals is new and material.  


CONCLUSION OF LAW

1.  The June 1996 rating decision denying service connection for right shoulder injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of entitlement to service connection for right shoulder injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A June 1996 rating decision determined that a well-grounded claim of entitlement to service connection for right shoulder injury residuals had not been submitted and denied the claim as there was no evidence which demonstrated a permanent residual or chronic disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 1996.  He did not submit a timely notice of disagreement with the rating decision.  

The evidence considered in reaching the June 1996 rating decision included service medical records, VA examination documentation, and written statements from the Veteran.  The service medical records show that the Veteran sustained right acromioclavicular joint trauma in a September 1995 motor vehicle accident.  Clinical documentation dated in September 1995 and October 1995 shows that assessments of right acromioclavicular joint trauma, pain, and sprain were made.  The report of the January 1996 physical examination for service separation shows that the Veteran presented a history of a September 1995 motor vehicle accident and associated right acromioclavicular joint trauma.  On physical examination, the Veteran was reported to exhibit a normal right shoulder.  The report of a May 1996 VA examination notes no right shoulder abnormalities.  

New and material evidence pertaining to the issue of service connection for right shoulder injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 1996 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the June 1996 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the November 2015 Board hearing, and written statements from the Veteran and several of his associates.  A February 2009 written statement from C. Frogley, D.C., states that he had treated the Veteran for recurrent right shoulder pain since 2001.  The report of a January 2011 shoulder examination conducted for VA states that the Veteran was diagnosed with bilateral shoulder rotator cuff tendonitis.  At the December 2015 Board hearing, the Veteran testified that he had experienced recurrent right shoulder symptoms since the in-service right shoulder trauma.  

The Board finds that Dr. Frogley's written statement, the January 2011 shoulder examination report, and the December 2015 Board hearing transcript are of such significance that they raise a reasonable possibility of substantiating the claim for service connection.  They address one of the reasons of the previous denial as they show the presence of a current should disability.  As new and material evidence has been received, the claim of entitlement to service connection for right shoulder injury residuals is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for right shoulder injury residuals is reopened.  To that extent only, the claim is allowed.


REMAND

The claim for service connection for a recurrent right shoulder disability, to include injury residuals has been reopened.  However, the Board finds that further development is needed before the claim can be adjudicated.

A June 2017 written statement from an attorney indicates that the Veteran was filing a claim for Social Security Administration (SSA) disability benefits.  Documentation of the grant or denial of a claim for SSA disability benefits and the evidence considered by the SSA in reaching its decision is not of record.  VA's duty to assist includes an obligation to obtain records from SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

At the Board hearing, the Veteran testified that he went to "Shaver Chiropractic" "every couple of weeks" and to VA medical facilities for treatment of the service-connected spinal and knee disabilities.   Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has testified that the service-connected neck, lumbar spine, and knee disabilities have increased in severity since the most recent examinations of record and are productive of significant physical impairment.  The Veteran was last provided an examination conducted for VA which addressed the cervical spine in April 2009.  While the Veteran was provided an August 2016 thoracolumbar spine examination conducted for VA, the resulting examination report indicates that the examiner was not provided with any of the Veteran's records for review.  The Board finds that examination report is of essentially very low probative value.  The Veteran was last provided an examination conducted for VA which addressed the knees in July 2011.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the passage of many years since the last examinations addressing the neck and knee disabilities and because of the cited deficiencies on the August 2016 thoracolumbar spine examination, the Board finds that further VA spine and knees examinations are required to accurate determine the nature and severity of the service-connected neck, lumbar spine, and knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed right shoulder, left shoulder, and weight gain-related disabilities and treatment of the service-connected neck injury residuals, lumbar spine degenerative disc disease with low back pain, right knee patellofemoral syndrome, and left knee patellofemoral syndrome since December 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact Shaver Chiropractic and all other identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after December 2016.  

3.  Contact SSA and request documentation of the Veteran's award of disability benefits or the denial of that claim and copies of all records developed in association with the decision.  

4.  Schedule the Veteran for a VA spine examination to assist in determining the nature and severity of the service-connected cervical and lumbar spine disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Provide ranges of motion for passive and active motion, and for weight-bearing and nonweight-bearing, of the cervical and lumbar spinal segments.  The examiner should state whether there is any additional loss of cervical or lumbar spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  

(c)  Note any incapacitating episodes associated with the cervical and lumbar spine disabilities.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

5.  Schedule the Veteran for a VA knee examination to assist in determining the nature and severity of the service-connected right knee and left knee patellofemoral syndrome.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  The examiner should provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the right and left knees.  

(b)  Indicate whether there is any additional loss of right or left knee function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(c)  Note whether there is any recurrent subluxation or lateral instability of the right and left knees, and if so, opine as to the severity.

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


